EXHIBIT 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 5

 

Dated as of December 30, 2003

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 9, 2002

 

THIS AMENDMENT NO. 5 (this “Amendment”) is entered into as of December 30, 2003
by and among SYNNEX CORPORATION (formerly known as SYNNEX Information
Technologies, Inc.), a Delaware corporation (the “Borrower”), GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (“GE Capital”), as a Lender and in
its capacity as the contractual representative for itself and the Lenders (the
“Agent”) and BANK OF AMERICA, N.A., as a Lender (“Bank of America”). Capitalized
terms used in this Amendment which are not otherwise defined herein, shall have
the meanings given such terms in the Credit Agreement (as defined below).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Amended and Restated Credit Agreement dated as of July 9, 2002 (as amended, the
“Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Agent hereby agree as follows.

 

1. Amendment the Credit Agreement. As of the Effective Date (as hereafter
defined) and subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Credit Agreement is hereby amended as follows:

 

1.1. Section 1.1(b)(iii) is hereby amended by inserting “, and shall on at least
a weekly basis,” after “may” in the second line of such Section.

 

1.2. Section 1.13 is hereby amended by inserting the following at the end of
such Section:



--------------------------------------------------------------------------------

“The Agent shall conduct a field examination of the Borrower, its books and
records, and the Collateral at least twice per calendar year, unless Requisite
Lenders shall otherwise agree.”

 

1.3. Section 1.18 is hereby amended to delete therefrom the words
“[Intentionally Omitted].” and to substitute the following therefor:

 

“Bank Products. The Borrower may request and the Agent or any Lender may, in its
sole and absolute discretion, arrange for the Borrower to obtain from the Agent
or any Lender or any of their respective Affiliates, Bank Products although the
Borrower is not required to do so. If Bank Products are provided by an Affiliate
of the Agent or a Lender in reliance on an indemnity from the Agent or such
Lender (to the extent such indemnity is approved in writing by the Borrower),
the Borrower agrees to pay the Agent or such Lender, as the case may be, all
costs and obligations owing by the Agent or such Lender which arise from any
such indemnity given by the Agent or such Lender to its Affiliates related to
such Bank Products; provided, however, nothing herein shall limit the Borrower’s
rights against the Agent or such Lender or any of their respective Affiliates
that arise under any documents relating to such Bank Products. This Section 1.18
shall survive termination of this Agreement.”

 

1.4. The proviso to Section 6.8(a) is hereby restated in its entirety as
follows:

 

“; provided that no such sales shall be permitted from and after (i) the
occurrence of a “Termination Event” (as defined in the Receivables Purchase
Documents), or (ii) notice of the occurrence of a Stop Event shall have been
given by the Agent or any Lender to GE Capital in its capacity as “Agent” under
the Receivables Purchase Agreement”

 

1.5. Section 6.9 is hereby amended by inserting the following at the end of such
Section:

 

“The Borrower shall not agree to any amendment or modification of clause (e) of
the definition of “Facility Termination Date” contained in the Receivables
Purchase Documents.”

 

1.6. Section 8.4(vi) is hereby amended by inserting “and Bank Products” after
“Swing Line Loan” in the second line thereof.

 

1.7. Section 10.13(b) is hereby amended by inserting the following at the end of
such Section:

 

“Notwithstanding anything herein to the contrary, the Borrower, Agent and any
Lender (and each of their employees, representatives or other agents) may
disclose to any and all persons, without limitation of any kind, any information
with respect to the “tax treatment” and “tax structure” (in each case, within
the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax

 

2



--------------------------------------------------------------------------------

analyses) that are provided to the Borrower, Agent or Lender relating to such
tax treatment and tax structure.”

 

1.8. Annex A to the Credit Agreement is hereby amended as follows:

 

(a) The following new definitions are added in the appropriate alphabetical
locations:

 

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Agent or any Lender for the
account of the Borrower pursuant to agreement or overdrafts.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by the Agent or any Lender or any Affiliate
of the Agent or any Lender in reliance on an agreement by the Agent or any
Lender to indemnify such Affiliate: (a) credit cards; (b) ACH Transactions; (c)
cash management, including controlled disbursement services; (d) Hedge
Agreements and (e) letters of credit and bankers acceptances.

 

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

 

“Stop Event” means (a)(i) as of the end of any Fiscal Quarter, the Borrower, on
a consolidated basis with its Subsidiaries, shall have for the related Rolling
Period (as defined in Annex G), a Fixed Charge Coverage Ratio (as defined in
Annex G) of less than 1.5 to 1.00 and (ii) Net Borrowing Availability shall be
less than $15,000,000 at any time during the Fiscal Quarter following the Fiscal
Quarter referred to in clause (a)(i) above or (b) the occurrence of an Event of
Default under Section 8.1(a) or Section 8.1(f)(ii) with respect to the Borrower.

 

(b) The definitions of “Borrowing Base,” “Commitments,” “Line Increase Period,”
“Maximum Amount,” “Net Borrowing Availability,” “Revolving Credit Commitment”
and “Swing Line Commitment” are hereby restated in their entirety as follows:

 

“Borrowing Base” shall mean, as of any date of determination by the Agent, an
amount equal to the lesser of (A) the product of (x) 85% (or such other
percentage as the Agent shall determine in its reasonable credit judgment) and
(y) the net orderly liquidation value of Eligible Inventory as of such date
based on the most recently conducted appraisal of the Borrower’s inventory and
(B) the product of (1) 50% (or such other percentage as the Agent shall
determine in its reasonable credit judgment) and (2) aggregate amount of
Eligible Inventory as of such date,

 

3



--------------------------------------------------------------------------------

valued at the lower of cost or market value, determined on a first-in-first-out
basis.

 

“Commitments” shall mean as to all of the Lenders, the aggregate of all of the
Lenders’ Revolving Credit Commitments, which aggregate commitment shall be
$45,000,000, as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.

 

“Line Increase Period” shall mean the period from September 8, 2003 through and
including December 5, 2003.

 

“Maximum Amount” shall mean, at any particular time, an amount equal to the
aggregate Revolving Credit Commitments of all the Lenders, which aggregate
commitment shall be $45,000,000, as such amount may be adjusted, if at all, from
time to time in accordance with the Agreement.

 

“Net Borrowing Availability” shall mean, as of any date of determination, (a)
the Borrowing Availability on such date, less (b) the Revolving Credit Loan then
outstanding.

 

“Revolving Credit Commitment” shall mean, as to each Lender, the commitment of
such Lender to make Revolving Credit Advances to the Borrower pursuant to
Section 1.1 in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I to this Agreement or
specified in any amendment hereto or any assignment hereof pursuant to Section
9.2, as such amount may be reduced or terminated in accordance with the terms of
this Agreement.

 

“Swing Line Commitment” shall mean, as to the Swing Line Lender, $3,000,000,
which commitment constitutes a subfacility of the Revolving Credit Commitment of
the Swing Line Lender.

 

(c) The definition of “Obligations” is hereby amended to add the following to
the end of the first sentence thereof:

 

“(including, without limitation, all debts, liabilities and obligations of the
Borrower to the Agent and/or any Lender now or hereafter arising from or in
connection with Bank Products)”

 

(d) The definition of “Supermajority Lenders” is hereby amended to delete
therefrom each reference to “eighty percent (80%)” and, in each case, to
substitute a reference to “one-hundred percent (100%)” therefor.

 

1.9. Annex B is hereby amended to add the following at the end of such Annex:

 

“11. Notwithstanding anything herein to the contrary, at any time that a Default
or Event of Default exists due to a breach of any of the financial covenants set
forth in Annex G, or an Event of Default exists under Section 8.1(a)or Section
8.1(f)(ii), (a) the Borrower shall cause all remittances, receipts and other
sums of any kind payable to the

 

4



--------------------------------------------------------------------------------

Borrower, ComputerLand Corporation, ECLand.com and MiTAC Industrial Corp. to be
directed to the Collection Account, (b) any remittances, receipts or other sums
received by any such company shall be held in trust for the account of the Agent
and shall be promptly deposited into the Collection Account, and (c) the
Borrower, ComputerLand Corporation, ECLand.com and MiTAC Industrial Corp. shall
have no rights to such funds once deposited into the Collection Account.”

 

1.10. Annex E is hereby amended as follows:

 

(a) Clause 1 of Annex E is amended by inserting the following at the end of such
Clause:

 

“At any time when Net Liquidity Availability is less than $20,000,000, the
Borrower shall deliver such certificate and reports to the Agent and the Lenders
by the second business day of each week, prepared as of the end of business for
the prior week.”

 

(b) Clause 13 of Annex E is hereby amended and restated in its entirety as
follows:

 

“13. The Borrower, at its own expense, shall deliver to Agent an appraisal of
the Inventory of the Borrower and ComputerLand, such appraisal to be conducted
by an appraiser, and otherwise in form and substance, reasonably satisfactory to
Agent (i) at least once during each calendar year if the Agent or any Lender so
requests, and (ii) upon the request of the Agent at any time after Net Liquidity
Availability shall have been less than $15,000,000 for any period of five (5)
consecutive days.”

 

1.11. Clause (b) of the definition of “Fixed Charges” set forth in Annex G is
hereby amended and restated in its entirety as follows:

 

“(b) regularly scheduled payments of principal on Debt of the Borrower and its
Subsidiaries paid during such period (other than regularly scheduled payments or
principal in respect of (i) Debt owing under this Agreement and the Receivables
Purchase Agreement and (ii) Debt owing by SYNNEX K.K. so long as (1) the
aggregate principal amount of such Debt is less than or equal to $41,500,000 as
of the date on which the amount of Fixed Charges is being determined and (2)
such Debt does not provide for the payment of principal prior to the maturity
date thereof; provided, however, that notwithstanding the foregoing, regularly
scheduled payments of principal in respect of Debt owing by SYNNEX K.K. to the
Development Bank of Japan in the aggregate principal amount of $1,169,484 and
the Debt owing by SYNNEX K.K. in respect of the Japanese Yen denominated bonds
issued by SYNNEX K.K. in July 2003 in the aggregate principal amount of
$3,654,637, shall be included for purposes of this clause (b)), plus”

 

5



--------------------------------------------------------------------------------

1.12. Schedule I attached to this Amendment is hereby attached to the Credit
Agreement as Schedule I thereto.

 

2. Adjustments to Commitments and Pro Rata Shares. The Borrower and Lenders
agree that, as of the Effective Date, a settlement shall occur for the purpose
of allocating the Revolving Credit Advances then outstanding to each Lender
based on their respective Revolving Credit Commitments and Pro Rata Shares. On
and after the Effective Date, each Lender shall have a Revolving Credit
Commitment and Pro Rata Share as set forth on Schedule I to this Amendment. Any
interest, fees and other payments accrued prior to the Effective Date with
respect to the Revolving Credit Commitments, Advances and other Obligations
under the Loan Documents shall be allocated on the basis of the Pro Rata Shares
of each Lender as in effect prior to the Effective Date. Any interest, fees and
other payments accrued on and after the Effective Date with respect to the
Revolving Credit Commitments, Advances and other Obligations under the Loan
Documents shall be allocated on the basis of the Pro Rata Shares of the Lenders
as of the Effective Date.

 

3. Conditions of Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof (the “Effective Date”) when, and only when, the
Agent shall have received each of the following:

 

(a) counterparts of this Amendment duly executed by the Borrower and the
Requisite Lenders;

 

(b) a fully-executed copy of an amendment to the Receivables Purchase Agreement,
in form and substance satisfactory to the Requisite Lenders, providing for
termination of sales and transfers of receivables by the Borrower and SFC under
the Receivables Purchase Documents upon the delivery of notice to GE Capital, as
“Agent” under the Receivables Purchase Agreement that a Stop Event has occurred;
and

 

(c) a Consent in the form attached hereto executed by each of ComputerLand
Corporation and MiTAC Industrial Corp.

 

4. Representations and Warranties of the Borrower.

 

4.1. Upon the effectiveness of this Amendment pursuant to Section 3 hereof, the
Borrower hereby reaffirms in all material respects all covenants,
representations and warranties made in the Credit Agreement to the extent the
same are not amended hereby and except to the extent the same expressly relates
solely to an earlier date and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the Effective Date of
this Amendment and that, as of the Effective Date of this Amendment and after
giving effect hereto, no Default or Event of Default has occurred and is
continuing.

 

4.2. The Borrower hereby represents and warrants that this Amendment and the
Credit Agreement, as amended hereby, constitute legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their terms.

 

5. Reference to and Effect on the Credit Agreement.

 

6



--------------------------------------------------------------------------------

5.1. Upon the effectiveness of this Amendment pursuant to Section 3 hereof, on
and after the date hereof, each reference to the Credit Agreement in any of the
Loan Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

 

5.2. Except as specifically set forth above, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

5.3. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent or any Lender, nor constitute a waiver of any provision of
the Credit Agreement, or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

 

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

8. Entire Agreement. This Amendment, taken together with the Credit Agreement
and all of the other Loan Documents, embodies the entire agreement and
understanding of the parties hereto and supersedes all prior agreements and
understandings, written and oral, relating to the subject matter hereof.

 

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

 

10. No Course of Dealing. The Lenders have entered into this Amendment on the
express understanding with the Borrower that in entering into this Amendment the
Lenders are not establishing any course of dealing with the Borrower. The
Agent’s and the Lenders’ rights to require strict performance with all the terms
and conditions of the Credit Agreement as amended by this Amendment and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. Neither the Agent nor any Lender shall be obligated in any manner to
execute any further amendments or waivers, and if such waivers or amendments are
requested in the future, assuming the terms and conditions thereof are
acceptable to them, the Agent and the Lenders may require the payment of fees in
connection therewith.

 

11. Release. To induce the Agent and Lenders to enter into this Amendment, the
Borrower acknowledges and agrees that it has no actual or potential claim or
cause of action against the Agent or Lenders relating to any Loan Documents or
any actions or events occurring on or before the date hereof. The Borrower
waives and releases any right to assert same.

 

[Signature Page Follows]

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 5 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION (formerly known as

SYNNEX Information Technologies, Inc.), as the

Borrower

 

By:   /s/    Dennis Polk            

--------------------------------------------------------------------------------

   

Name: Dennis Polk

   

Title: CFO & SVP of Corporate Finance

 

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent and as a Lender

 

By:   /s/    Eugene Seip            

--------------------------------------------------------------------------------

   

Name: Eugene Seip

   

Title: Duly Authorized Signatory

 

BANK OF AMERICA, N.A., as a Lender

 

By:   /s/    Kevin R. Kelly            

--------------------------------------------------------------------------------

    Name: Kevin R. Kelly     Title: SVP

 

 

Amendment No. 5

to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENT

 

Each of the undersigned, as Guarantor under a Subsidiary Guaranty executed in
favor of the Agent in connection with the Amended and Restated Credit Agreement
referred to in Amendment No. 5 to Amended and Restated Credit Agreement (as the
same may have been or be amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and/or as Grantor under a Subsidiary Security
Agreement executed in favor of the Agent in connection with the Amended and
Restated Credit Agreement referred to in such Amendment (as the same may have
been or be amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), hereby consents to such Amendment and confirms
and agrees that (i) the Guaranty and the Security Agreement are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, and (ii) the Security Agreement and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

 

COMPUTERLAND CORPORATION

 

By:   /s/    Simon Y. Leung            

--------------------------------------------------------------------------------

    Name: Simon Y. Leung     Title: General Counsel & Corporate Secretary

 

MiTAC INDUSTRIAL CORP.

 

By:   /s/    Simon Y. Leung            

--------------------------------------------------------------------------------

   

Name: Simon Y. Leung

    Title: General Counsel & Corporate Secretary

 

 



--------------------------------------------------------------------------------

Schedule I to

Amended and Restated Credit Agreement

 

REVOLVING CREDIT COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

  

Revolving

Credit Commitment

--------------------------------------------------------------------------------

  

Pro Rata

Share

--------------------------------------------------------------------------------

 

General Electric Capital Corporation

   $22,500,000    50.0 %

Bank of America, N.A.

   $22,500,000    50.0 %